DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	This Office Action is in response to a RCE filed 6/15/2020.
2.	Claims 24, 26-27, 29-30, 32-36, and 41-46 are pending, claims 26-27 and 44-46 have been rejoined. 
	EXAMINER’S AMENDMENT
3.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	In the Claim
	Claim 24 line 30
           ---delete----    ,      
	
Allowable Subject Matter
4.	Claims 24, 26-27, 29-30, 32-36, and 41-46 are allowed.
5.	The following is an examiner’s statement of reasons for allowance:
6.	The present claims are allowable over the closest references: Yoshimura et al. (US2004/0260039).
	Yoshimura et al. does not teach or fairly suggest the claimed formulation composition. 
. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONIQUE R PEETS whose telephone number is (571)270-7351.  The examiner can normally be reached on 7am-5pm M-Th.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
/MONIQUE R PEETS/Primary Examiner, Art Unit 1763